    Case 20-00019-SMT    Doc 23    Filed 03/25/20 Entered 03/25/20 12:05:13   Desc Main
                                   Document Page 1 of 3
The document below is hereby signed.

Signed: March 25, 2020




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     COLICCHIO A PROCTOR,                   )     Case No. 20-00019
                                            )     (Chapter 7)
                         Debtor.            )

             MEMORANDUM DECISION AND ORDER STRIKING REAFFIRMATION
             AGREEMENT BETWEEN DEBTOR AND NATIONSTAR MORTGAGE, LLC

            On February 14, 2020, someone filed a reaffirmation

     agreement between the debtor and Nationstar Mortgage, LLC.                 The

     agreement is defective and must be stricken.             The agreement lacks

     page 1 of the Official Form B 2400A.            Moreover, the agreement has

     not been signed by the creditor and thus is not an agreement at

     all.    Even if the agreement included page 1 and were signed by

     the creditor, the agreement would not be enforceable.

            The agreement would not be enforceable because it lacks the

     disclosure of information required as part of Part II.C.1

     regarding income and expenses needed to determine whether there

     is a presumption of undue hardship, information specifically

     required by § 524(k)(6)(A).         For example, it does not disclose an

     amount in item d. (“Amount of monthly payment required for this
Case 20-00019-SMT   Doc 23   Filed 03/25/20 Entered 03/25/20 12:05:13   Desc Main
                             Document Page 2 of 3


reaffirmed debt $_______$”).         Under 11 U.S.C. § 524(c)(2), a

reaffirmation agreement is enforceable only if the debtor

received the disclosures described in § 524(k).

      Section 524(k)(1) provides:

      The disclosures required under subsection (c)(2) shall
      consist of the disclosure statement described in
      paragraph (3), completed as required in that paragraph,
      together with the agreement specified in subsection (c),
      statement, declaration, motion and order described,
      respectively, in paragraphs (4) through (8), and shall be
      the only disclosures required in connection with entering
      into such agreement.

(Emphasis added.)     In other words, the statement required by

§ 524(k)(6) is part of the disclosures required under

§ 524(c)(2).    Even though the debtor makes the statement,

providing the information elicited, the statement nevertheless is

a required disclosure to be made to the debtor.             By filling out

the elicited information, this results in a self-disclosure to

the debtor showing the debtor whether the debtor has sufficient

income, after expenses, to make the payments required by the

reaffirmation agreement.        Because the statement was not made, the

debtor has not obtained one of the disclosures required by

§ 524(k), with the result that § 524(c)(2) makes the agreement

unenforceable.

      In addition, the lack of the required information elicited

in part II.C.1 deprives the court of a disclosure of whether

there is a presumption of undue hardship with respect to the

agreement.   That frustrates the court’s ability readily to set a

                                       2
Case 20-00019-SMT                                                                      Doc 23   Filed 03/25/20 Entered 03/25/20 12:05:13   Desc Main
                                                                                                Document Page 3 of 3


hearing within the 60-day window of under 11 U.S.C. § 524(m) to

address any presumption of undue hardship, and timely to

disapprove the reaffirmation agreement if the presumption is not

rebutted.1

                              For all of these reasons, it is

                              ORDERED that the debtor’s reaffirmation agreement with

Nationstar Mortgage, LLC (Dkt. No. 20) is STRICKEN, and the

hearing set for April 2, 2020, regarding the reaffirmation

agreement is CANCELED.

                                                                                                                    [Signed and dated above.]

Copies to: Debtor; Chapter 7 Trustee; Office of United States
Trustee.




                              1
        The debtor’s schedules reflect that the debtor has
negative disposable income of -$1,360.00, and even if some of the
debtor’s expenses have been eliminated the schedules suggest that
there indeed is an undue hardship and that it is unlikely that
the presumption can be rebutted.


R:\Common\TeelSM\Judge Temp Docs\Proctor (Collochio) - Strike Reaff Agreement_v3.wpd
                                                                                                          3
